DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/515593, filed on 3/29/2017.
Information Disclosure Statement
The information disclosure statement filed 1/14/2020 has been fully considered.  An initialed copy of said IDS is enclosed herein.
Drawings
The drawings filed 1/14/2020 are accepted.
Specification
The abstract of the disclosure is objected to because it is more than one paragraph.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, and 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of U.S. Patent No. 10,544,815.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are related as indistinct product and process claims which are connect in design, operation, and effect (see MPEP 802.01).  Specifically,US’815 claims
A metallic fastener for an interference fit assembly of at least two structural elements comprising a through hole, the fastener comprising an enlarged head, a shaft having an external diameter (D.sub.1) before installation that is greater than an internal diameter (D.sub.3) of the hole, said shaft comprising a conductive surface, in which fastener at least the conductive surface is coated with a lubricating layer, the composition of which lubricating layer comprises a mixture of at least one polyolefin and one polytetrafluoroethylene, said composition being determined so as to have sufficient adherence to prevent its abrasion by manual manipulation of the fastener and to be weak enough to be at least partly stripped from the conductive surface during the interference fit assembly of the fastener, characterized in that the lubricating layer comprises at least 80% by weight of polyolefin and polytetrafluoroethylene, and claim 1 of the pending application claims the method of using said fastener.  Said claims are not distinct because the process could not be practiced with a materially different product.
	With regards to claim 2, US’815 teaches a fastener meeting said limitations (claim 1).
	With regards to claim 3, US’815 teaches the lubricating coating comprises at least 80% by weight of polyolefin and polytetrafluoroethylene (claim 1).
	 With regards to claim 6, US’815 teaches a fastener wherein the conductive surface comprises a sulfuric anodization layer that is less than 1 μm thick (claim 4)
	With regards to claim 7, US’815 teaches a fastener wherein the conductive surface is a metal having undergone a passivation operation (claim 5).
	With regards to claim 8,  US’815 teaches a fastener wherein the conductive surface is an aluminum layer deposited in a vacuum (claim 6).
	With regards to claim 9, US’815 teaches a fastener wherein the conductive surface comprises the entire external surface of the shaft (claim 7).
	With regards to claim 10, US’815 teaches a fastener wherein the conductive surface comprises only one portion of the external surface of the shaft (claim 8).
	With regards to claim 11, US’815 teaches a fastener wherein the conductive surface comprises an annular portion of the shaft of the fastener (claim 9).
	With regards to claim 12, US’815 teaches a fastener wherein the conductive surface comprises an axial portion of the shaft of the fastener (claim 10).
	With regards to claim 13, US’815 teaches a fastener wherein the lubricating layer further coats a threaded portion of the fastener (claim 11)
	With regards to claim 14, US’815 teaches a fastener further comprising a traction tail and a shear groove designed to break under a certain tensile stress (claim 12)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claims 4 and 5, said claims are held to be indefinite because it is unclear how the skilled artisan would go about determining the claimed thickness limitations.  Specifically, does the claim require the coating have uniform thickness?  If not, is the reported value the average thickness?  If so, how was the average determined?  Is the thickness measure at the widest or narrowest part of the fastener’s threading?  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2,  and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Haylock et al. (US 8,475,102 B2) in view of Barth et al. (USPAP 2011/0165331 A1).
Regarding claim 1, Haylock discloses a method for installing a metallic fastener (abstract) for an interference fit assembly (col. 2, line 62) of at least two structural elements (18A-B) comprising a through hole (fig. 2a), the fastener (12) comprising an enlarged head (22), a shaft (14, 16) having an external diameter (fig. 2a) before installation that is greater than an internal diameter of the hole (fig. 2a), said shaft (14, 16) comprising a conductive surface (col. 4, lines 62-64), except for in which fastener (12) at least the conductive surface (col. 4, lines 62-64) is coated with a lubricating layer (20), the composition of which conductive surface (col. 4, lines 62-64) comprises a mixture of at least one polyolefin and one polytetrafluoroethylene, said composition being determined so as to have sufficient adherence to prevent its abrasion by manual manipulation of the fastener (12) and to be weak enough to be at least partly stripped from the conductive surface (col. 4, lines 62- 64) during the interference fit assembly (col. 2, line 62) of the fastener (12), characterized in that the lubricating layer (20) comprises at polyolefin and polytetrafluoroethylene.
Examiner notes that Haylock does not explicitly disclose the conductive surface is coated with a lubricating layer, the composition of which conductive surface comprises a mixture of at least one polyolefin and one polytetrafluoroethylene. However, Barth teaches an anti-friction coating utilizing a polyolefin and a polytetrafluoroethylene. Therefore, it would have been obvious to one of ordinary skill in the art of fasteners with coatings to modify Haylock wherein the conductive surface is coated with a lubricating layer, the composition of which conductive surface comprises a mixture of at least one polyolefin and one polytetrafluoroethylene to provide an easier installation of the fastener.  Said coating is understood to “have sufficient adherence to prevent its abrasion by manual manipulation of the fastener and to be weak enough to be at least partly stripped from the conductive surface during the interference fit assembly of the fastener” since it is compositionally identical to applicant’s claimed coating.
Regarding claim 7, Haylock discloses fastener according to claim 1, wherein the conductive surface (col. 4, lines 62-64) is a metal having undergone a passivation operation.
Regarding claim 8, Haylock, as modified by Barth, discloses fastener according to claim 1, wherein the conductive surface (col. 4, lines 62-64) is an aluminum layer (0030], Barth) deposited in a vacuum.
Regarding claim 9, Haylock discloses fastener according to claim 1, wherein the conductive surface (col. 4, lines 62-64) comprises the entire external surface of the shaft (14, 16).
Regarding claim 10, Haylock discloses fastener according to claim 1, wherein the conductive surface (col. 4, lines 62-64) comprises only one portion (16) of the external surface of the shaft (14, 16).
Regarding claim 11, Haylock discloses fastener according to claim 8, wherein the conductive surface (col. 4, lines 62-64) comprises an annular portion (16) of the shaft (14, 16) of the fastener (12).
Regarding claim 12, Haylock discloses fastener according to claim 8, wherein the conductive surface (col. 4, lines 62-64) comprises an axial portion (16) of the shaft (14, 16) of the fastener (12).
Regarding claim 13, Haylock discloses fastener according to claim 1, wherein the lubricating layer (20) further coats a threaded portion (col. 8, lines 50-52) of the fastener (12).
Allowable Subject Matter
Claim 1 would contain allowable subject matter if the limitations of claims 2 and 3 were included in the independent claim as such a claim would be commensurate with the allowed claims in the parent application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heeter (US 2014/0219744) teaches a fastener with a lubricant coating. US 2011/0045309 teaches a lubricant coating for a metallic workpiece comprising PTFE. W)98/46687 teaches a lubricating coating comprising PTFE and polyolefin on a fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/Primary Examiner, Art Unit 3649